DETAILED ACTION
In response to the Preliminary Amendments filed on July 13, 2020, claims 1-12 are cancelled and claims 13-22 are newly added. Currently, claims 13-22 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendments to the specification filed on July 13, 2020 are accepted.
However, the disclosure is objected to because of the following informalities:
the recitation of “In an embodiment of the present invention the second holding part comprises a lower part and an upper part…referred to present figure 1 (14)” on pg. 4, first paragraph is suggested to be recited as -- In an embodiment of the present invention the second holding part (14) comprises a lower part and an upper part…referred to present figure 1-- to avoid any confusion. It is noted that such amendment is consistent with the instant disclosure on pg. 7, first paragraph.
the recitation of “Such threaded type lock is shown in figure 1 (18)” on pg. 4, third paragraph is also suggested to be recited as --Such threaded type lock (18) is shown in figure 1-- to avoid any confusion. It is noted that such amendment is consistent with the instant disclosure on pg. 4, second paragraph.



Claim Interpretation
It is noted that the instant disclosure discloses on pg. 3, third paragraph provides a definition for “a durable or pre-filled pen device” as follows: “The term "a durable or pre-filled pen device" as used herein means a pen device which contains a syringe and a chamber with the relevant medicine, such medicines may be insulin or a hormone, such as growth hormone, wherein the chamber may be pre-filled with the medicine or contains a cartridge with the medicine making it a durable pen device.” Therefore, it appears that the difference between “a durable pen device” and “a pre-filled pen device” is when the chamber is filled since syringe and a chamber containing a cartridge that is filled with medicine makes it durable. Thus, in accordance with the instant disclosure, a durable pen device and a pre-filled pen device are interpreted as syringes with a chamber that is filled with medicine.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 13, the recitations of “the first tubular element” on line 9 and “the upper opening of the first tubular element” on lines 11-12 is confusing and may be lacking antecedent basis because the claim only provide antecedent basis for a tubular element with a second upper opening on lines 3-4. Therefore, it unclear whether the first tubular element is referring to the same structure as the tubular element of line 3 The recitations are the first recitations of the respective limitation in the claim. However, as best understood from the instant disclosure for the purpose of continuous examination, the recitation is interpreted as referring to the same tubular element of line 3 and thus, the recitations are suggested to be recited as --the tubular element-- and --the second upper opening of the tubular element--
Moreover, the recitation of “a housing positioned on skin of a human subject” on pg. 3 is also confusing because it appears to that the recitation may be requiring that the skin of a human subject being a part of the claimed housing. However, as best understood from the instant disclosure for the purpose of continuous examination, the recitation is interpreted as reciting --a housing adapted for being positioned on the skin of a human subject-- (similar to claim 20) so as to avoid confusion of whether the claim is directed to or encompassing a human organism.
Claims 14-19 are also rejected for incorporating the above confusion through their respective claim dependencies. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perthu (WO 2015/131903 A1).
Claim 13. Perthu discloses an injection device adapted for injecting a durable or pre-filled pen device along an injection direction defining an injection axis, comprising: 
a housing (917) positioned on skin of a human subject (pg. 34, lines 9-12), wherein said housing includes a tubular element (917) having a first end (i.e., end with shield 912) positioned on the skin and a second upper opening opposite the first end (i.e., opening throughwhich movable element portion 919 slides through) (Figs. 9a-9c); and 
a movable element (918, 919, 920) movably arranged relative to the housing between a retracted position (Fig. 9b) and an injection position (Fig. 9c), wherein the movable element includes a holder (902, 912, 911, 901, 922) adapted for holding the pen device (i.e., syringe holder 902,912,911,922 is capable of holding a pen device), wherein the movable element includes a first portion (919) arranged to slide inside the first tubular element of the housing, a second portion (920) arranged to slide at a first outer surface of the housing, and a connection portion (918) connecting the first portion 
wherein the holder includes a first holding part (911, 912) closest to the first end of the housing and a second holding part (901, 902), wherein the first holding part has a first element (911) for engaging and fixing the pen device in a correct position for injection, and the second holding part is configured to lock the pen device and prevent the pen device from moving relative to the movable element of the injection device (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe).
Claim 14. Perthu discloses the injection device of claim 13, wherein the second holding part includes a lower part (902) and an upper part (901) wherein the upper part and lower part are configured to snap-lock and lock the pen device (pg. 34, lines 26-30; i.e., since 911,912,901,902 are identical to the respective parts 701 and 802 which is describe on pg. 33, lines 18-26 as having a snap-lock configuration).  
Claim 15. Perthu discloses the injection device of claim 13, wherein the first element of the first holding part and a second element (912) of the pen device are adapted to engage in a snap-lock (pg. 34, lines 26-30; i.e., since 911,912,901,902 are identical to the respective parts 701 and 802 which is describe on pg. 33, lines 18-26 as having a snap-lock configuration).    
Claim 16. Perthu discloses the injection device of claim 13, wherein the first element of the first holding part and a second element of the pen device are adapted to engage in a threaded type lock.  
Claim 17. Perthu discloses the injection device of claim 13, wherein the first element of the first holding part includes a cavity (922) and a second element of the pen device includes a protrusion (it is noted that since the pen device is not positively required, the second element and protrusion are not positively required structure of the claimed injection device), wherein the cavity and protrusion are adapted to engage in the snap-lock (pg. 34, line 30 until pg. 35, line 2; Figs. 9b, 9c).  
Claim 18. Perthu discloses the injection device of claim 13, wherein the durable or pre-filled pen device is a pre-filled pen (560; pg. 30, lines 21-22; i.e., a pre-filled hypodermic syringe). Although Perthu discloses a pre-filled hypodermic syringe, it is noted the specifics of the pen device is not positively required, since the pen device is not positively required as a structure of the injection device.
Claim 19. Perthu discloses the injection device of claim 13, wherein the durable or pre-filled pen device is a durable pen (560; pg. 30, lines 21-22; i.e., a filled hypodermic syringe, see above for claim interpretation details). Although Perthu discloses a filled hypodermic syringe, it is noted the specifics of the pen device is not positively required, since the pen device is not positively required as a structure of the injection device.  

Claim 21. Perthu discloses a holder adapted for holding a pen device for use in an injection device, comprising: 
a first holding part (911,912) and a second holding part (901,902), wherein the first holding part has a first element for engaging and fixing the pen device in a correct position for injection, and the second holding part is configured to lock the pen device and prevent the pen device from moving relative to the holder (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Perthu (WO 2015/131903 A1).
Claim 20. Perthu discloses an injection device system adapted for injecting a syringe (913,914,915,924) along an injection direction defining an injection axis, comprising: 
a housing (917) adapted for being positioned on the skin of a human subject (pg. 34, lines 9-12), wherein said housing includes a tubular element (917) having a first end (i.e., end with shield 912) positioned on the skin and a second upper opening opposite 
a movable element (918, 919, 920) movably arranged relative to the housing between a retracted position (Fig. 9b) and an injection position (Fig. 9c), wherein the movable element includes a holder (902, 912, 911, 901, 922) adapted for holding the pen device (i.e., syringe holder 902,912,911,922 is capable of holding a pen device), wherein the movable element includes a first portion (919) arranged to slide inside the first tubular element of the housing, a second portion (920) arranged to slide at a first outer surface of the housing, and a connection portion (918) connecting the first portion with the second portion, wherein the movable element extends out of the upper opening of the first tubular element (Figs. 9a-9c; pg. 34, lines 16-20), 
the hypodermic syringe 913,914,915,924, 
wherein the holder includes a first holding part (911, 912) closest to the first end of the housing and a second holding part (901, 902), wherein the first holding part has a first element (911) for engaging and fixing the syringe in a correct position for injection, and the second holding part is configured to lock the pen device and prevent the syringe from moving relative to the movable element of the injection device (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe), 
wherein the pen device has an outer circumference (i.e., outer circumference of 913), wherein a second element (924) engages with the first element of the first holding part and fixing the pen device in the correct position for injection is located at the outer 
It is noted that Perthu does not explicitly disclose that hypodermic syringe 913,914,915,924 being pre-filled. However, Perthu discloses that a hypodermic syringe being pre-filled to simplify the injection process (pg. 1, line 26) and that the hypodermic syringes may be filled with therapeutic treatments including insulin, epinephrine, antibiotics, vitamins, vaccines, and other drugs (pg. 1, lines 11-19). Perthu further discloses on Figs. 5-6c, pg. 30, line 21 until pg. 32, line 14 a method for arranging a pre-filled hypodermic syringe on an injection device (Fig. 5) and how the pre-filled hypodermic syringe is attached to the injection device in a position for storage and transport (Fig. 6a), in retracted position ready to be injected (Fig. 6b), and in an injection position (Fig. 6c). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the embodiment of Figs. 9a-9c with hypodermic syringe 913,914,915,924 being pre-filled with medication as disclosed in Figs. 6a-6c since Perthu discloses that a hypodermic syringe being pre-filled to simplify the injection process (pg. 1, line 26).
Therefore, in accordance with the definition on instant pg. 3, third paragraph (see above claim interpretation for additional details), the pre-filled hypodermic syringe 913,914,915,924 of modified Perthu is interpreted as the claimed durable, prefilled pen device. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified Perthu discloses a method of injecting a durable, prefilled pen device hypodermic syringe 913,914,915,924 of Figs. 9a-9c being prefilled to simply the injection process.
Claim 22. Perthu discloses a method of injecting a syringe, comprising: 
providing an injection device according to claim 13, wherein the movable element is in the retracted position (Fig. 9b); 
arranging the syringe (913,914,915,924) containing a medicine in the first holding part and engaging the first and second elements for fixing the syringe in the correct position for injection (pg. 34, line 30 until pg. 35, line 2; i.e., via engaging collar 924 in groove 922);
arranging the syringe in the second holding part and locking the syringe to prevent the syringe from moving relative to the movable element of the injection device (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe), 
positioning the injection device at the skin of a human subject (pg. 34, lines 13-14); and 
pushing a release mechanism (921) on the injection device, whereby the movable element moves to said injection position and the medicine of the syringe is injected (pg. 34, lines 24-25; i.e., since Figs. 9a-9c function as injection device of Figs. 4a-4c and Figs. 4a-4c discloses a release mechanism 484 similar to that of 921 for Figs. 9a-9c as described on pg. 29, lines 22-27).   
It is noted that Perthu does not explicitly disclose that hypodermic syringe 913,914,915,924 being pre-filled. However, Perthu further discloses on Figs. 5-6c, pg. 30, line 21 until pg. 32, line 14 a method for arranging a pre-filled hypodermic syringe on an injection device (Fig. 5) and how the pre-filled hypodermic syringe is attached to the injection device in a position for storage and transport (Fig. 6a), in retracted position ready to be injected (Fig. 6b), 
Therefore, in accordance with the definition on instant pg. 3, third paragraph (see above claim interpretation for additional details), the pre-filled hypodermic syringe 913,914,915,924 of modified Perthu is interpreted as the claimed durable, prefilled pen device. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified Perthu discloses a method of injecting a durable, prefilled pen device hypodermic syringe 913,914,915,924 of Figs. 9a-9c being prefilled to simply the injection process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783